ATTORNEY GRIEVANCE COMMISSION                                                                      *         IN   THE
        OF MARYLAND                                                                                          COURT OF APPEALS
                                                                                                   *
                                                                                                             OF MARYLAND
                                       Petitioner,
                                                                                                   *
                                                                                                             Misc. Docket     AG N0.         35
v.
                                                                                                   *         September Term, 2017
MATTHEW PETER GORMAN
                                                                                                   *

          Respondent.
                                                                                         ORDER

                     This matter came before the Court on the Joint Petition 0f the Attorney Grievance


Commission 0f Maryland and Respondent, Matthew Peter German,                                                                            t0    disbar the


Respondent from the practice 0f law. The Court having considered the                                                                Petition,     it is   this



_
26th day                      0f October, 201 8, by the Court 0f Appeals 0f Maryland;


                     ORDERED,                               that Respondent,             Matthew Peter German,             be,     and he hereby           is,



                                                                                                                                                            —
disbarred from the practice of law in the State of Maryland for violation 0f Rule 8.4(a)


(d) 0f the                     Maryland Lawyers’ Rules of Professional Conduct; and                                        it is   further


                      ORDERED,                             that the Clerk         of   this   Court shall remove the name 0f Matthew Peter


Gorman from                               the register 0f attorneys in this Court and certify that fact t0 the Trustees 0f


the Client Protection                                         Fund of the Bar ofMaryland and                all   Clerks 0f all judicial tribunals in


this State in                        accordance with Maryland Rule 19—736(d).




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                                       /s/ Clayton Greene Jr.
(§§ 10-1601 et seq. of the State Government Article) this document " authentic.

                                                                                                       Senior Judge
                            2018-10-26 12:08-04:00




Suzanne C. Johnson, Acting Clerk